Order entered October 15, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00585-CV

                          IN THE INTEREST OF S.B.H., A CHILD

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-10-13791

                                           ORDER
       By notice filed October 7, 2014, appellant has informed the Court she has filed for

bankruptcy. Pursuant to Texas Rule of Appellate Procedure 8.2, further action in this cause is

automatically suspended. See TEX. R. APP. P. 8.2. Accordingly, for administrative purposes, this

cause is ABATED and treated as a closed case. It may be reinstated on motion by any party

showing, in accordance with rule of appellate procedure 8.3, that the appeal is permitted by

federal law or the bankruptcy court. See id. 8.3.


                                                      /s/   ADA BROWN
                                                            JUSTICE